DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2017/0053957 to Ueno et al. teaches an imaging element comprising a photoelectric conversion unit connected to a well of the pixel region, where the well of the pixel region has a negative potential.  With reference to Figure 2, Ueno teaches a switch reference number 29 connected to the photodiode, a select transistor reference number 25, and a negative voltage generation unit reference number 28 connected to the switch.  However, Ueno does not teach, “the gate of the select transistor is configured to selectively couple to one of the negative potential or a power potential via the first switch.”
Further, U.S. Pub. No. 2013/0250694 to Kutsukake teaches a select gate switch unit, reference number 22, and a negative voltage generation unit 38 that generates a negative voltage to be applied to the gate electrode of the select gate transistor.  The negative voltage generated is transferred to the select gate transistor by the select gate switch unit (see paragraph [0037] and Figure 1).  However, Kutsukake does not teach the above as applied to a light detecting device and does not teach “a negative voltage power source coupled to the switch circuitry…” where the “switch circuitry that includes a first switch coupled to a gate of the select transistor…”  
The prior art of record does not teach all of the limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697